  8:17-cr-00303-RFR-MDN Doc # 87 Filed: 09/09/21 Page 1 of 3 - Page ID # 203




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:17CR303

       v.
                                                             MEMORANDUM
GREG REICHERT,                                                AND ORDER

                      Defendant.


       This matter is before the Court on defendant Greg Reichert’s (“Reichert”) pro se
“Motion for Reduction of Sentence pursuant to 18 U.S.C. § 3582 as a Result of the
COVID-19 Pandemic” (Filing No. 78). The motion seeks compassionate release pursuant
to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018 (“First Step Act”),
Pub. L. No. 115-391, 132 Stat. 5194 (2018). For the reasons stated below, Reichert’s
motion is denied.

       Reichert pleaded guilty to one count of possession with intent to distribute 5 grams
or more of methamphetamine (actual), in violation of 21 U.S.C. § 841(a)(1) and (b)(1)
(Filing No. 71). According to the Revised Presentence Investigation Report (“RPSR”)
(Filing No. 69) adopted by the Court (Filing No. 72), Reichert had a criminal history
category VI. Reichert has three prior convictions for felony drug possession, and has prior
convictions for terroristic threats, theft, and driving under the influence. Accordingly, he
was given a four-level enhancement because the underlying offense is a controlled-
substance felony, he has prior controlled-substance felony convictions, and he was
designated a career offender (See Filing No. 80).        The RPSR calculated Reichert’s
guideline range to be 188-235 months.

       The Court granted Reichert’s unopposed motion for a downward variance, resulting
in a sentence far below the guideline range. The Court sentenced Reichert to 72 months
  8:17-cr-00303-RFR-MDN Doc # 87 Filed: 09/09/21 Page 2 of 3 - Page ID # 204




incarceration to be followed by a 4-year term of supervised release. Reichert is currently
housed at the Rochester Federal Medical Center (“FMC”) facility and is scheduled to be
released February 3, 2025.

       Reichert’s motion does not present extraordinary and compelling reasons to merit a
sentence reduction. In deciding whether to grant a reduction, the Court must consider the
relevant factors set out in 18 U.S.C. § 3553(a), including the nature and circumstances of
the offense of conviction; the defendant’s history and characteristics; and the need for the
sentence to reflect the seriousness of the crime, to promote respect for the law, and to
provide just punishment for the offense. A defendant’s sentence should also deter criminal
conduct, protect the public from future crime by the defendant, and promote rehabilitation.
Id.

       The Court also considers whether the defendant presents “a danger to the safety of
any other person or to the community, as provided in 18 U.S.C. § 3142(g),” U.S.S.G.
§ 1B1.13(2), and must ensure any relief is “consistent with applicable policy statements
issued by the [United States] Sentencing Commission,” 18 U.S.C. § 3582(c)(1)(A). The
first application note to § 1B1.13, 1 lists four general categories of qualifying circumstances:
(1) the defendant’s terminal illness or other serious medical condition; (2) the defendant’s
advanced age and deteriorating health; (3) dire family circumstances; and (4) other
“extraordinary and compelling” reasons as determined by the Director of the Bureau of
Prisons (“BOP”). U.S.S.G. § 1B1.13 cmt. n.1. The defendant’s rehabilitation may be
relevant but “is not, by itself, an extraordinary and compelling reason for purposes of
[§ 1B1.13].” Id. § 1B1.13 cmt. n.3; see also United States v. Saldana, No. 19-7057, 2020
WL 1486892, at *3 (10th Cir. Mar. 26, 2020); 28 U.S.C. § 994(t) (“Rehabilitation of the
defendant alone shall not be considered an extraordinary and compelling reason.”).



       This policy statement predates the First Step Act, so it does not control the analysis
       1

here. See United States v. Jenkins, No. 4:15-CR-3079, 2020 WL 2814437, at *3 (D. Neb.
May 26, 2020). The Court still finds it instructive in evaluating Reichert’s motion. See id.
                                               2
  8:17-cr-00303-RFR-MDN Doc # 87 Filed: 09/09/21 Page 3 of 3 - Page ID # 205




       Reichert’s lone justification for compassionate release is “severe obesity” during
the COVID-19 pandemic. However, the Compassionate Release Investigation Report
(Filing No. 80), showed that according to BOP records, Reichert’s concern did not rise to
the level of being considered for early termination. Moreover, review of Reichert’s
medical history indicated that Reichert is not under treatment, has no medical restriction,
and has only had prior medical holds for experiencing COVID symptoms or exposure
(Filing No. 80 at 2). Neither the evidence nor the Compassionate Release Investigation
have shown that his concerns are extraordinary or compelling under § 3582(c)(1)(A).

       Additionally, the relevant factors in § 3553(a) weigh against release. Reichert has
a significant criminal history, including multiple felonies. The Court recognizes that
Reichert had a difficult upbringing and personal history and considered his background
and addictions when granting his motion for variance and imposing a sentence over nine
years below his guideline range.       Thus, further reduction absent clear evidence of
extraordinary circumstance would undermine the seriousness of his offenses and the need
to promote respect for the law.

       Reichert has not shown that extraordinary or compelling reasons justify reducing
his sentence. Further, the Court finds that the balance of the relevant § 3553(a) factors and
surrounding circumstances weigh against release. Accordingly, Reichert’s motion is
denied.

       IT IS SO ORDERED:

       Dated this 9th day of September 2021.


                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  Chief United States District Judge

                                             3
